Name: Council Directive 78/1015/EEC of 23 November 1978 on the approximation of the laws of the Member States on the permissible sound level and exhaust system of motorcycles
 Type: Directive
 Subject Matter: deterioration of the environment;  European Union law;  marketing;  land transport;  organisation of transport
 Date Published: 1978-12-13

 Avis juridique important|31978L1015Council Directive 78/1015/EEC of 23 November 1978 on the approximation of the laws of the Member States on the permissible sound level and exhaust system of motorcycles Official Journal L 349 , 13/12/1978 P. 0021 - 0030 Finnish special edition: Chapter 15 Volume 2 P. 0120 Greek special edition: Chapter 15 Volume 1 P. 0189 Swedish special edition: Chapter 15 Volume 2 P. 0120 Spanish special edition: Chapter 13 Volume 9 P. 0124 Portuguese special edition Chapter 13 Volume 9 P. 0124 COUNCIL DIRECTIVE of 23 November 1978 on the approximation of the laws of the Member States on the permissible sound level and exhaust system of motorcycles (78/1015/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the technical requirements which motorcycles must satisfy pursuant to national laws relate inter alia to the permissible sound level and to the exhaust system; Whereas these requirements differ from one Member State to another ; whereas it is therefore necessary that all Member States adopt the same requirements, either in addition to or in place of their existing rules; Whereas the increased numbers and use of motorcycles aggravate the annoyance caused by noise pollution ; whereas therefore the noise emissions of motorcycles should be limited on the basis of a representative method of testing; Whereas the approximation of national laws relating to motorcycles entails reciprocal recognition by Member States of the checks carried out by each of them on the basis of the common requirements; Whereas setting limit values for the sound level of motorcycles constitutes a step towards the improvement of the environment ; whereas the technical development of less noisy motorcycles should be further encouraged ; whereas, particularly in the case of more powerful motorcycles, an endeavour should be made to lower present limit values to around 80 dB(A) by 1985 ; whereas, in the case of other categories of motorcycles too, it is imperative that efforts to reduce noise should continue to be made ; whereas the levels fixed should take account of what would be technically possible by such a date, and furthermore, these levels should be fixed in good time so as to give manufacturers a sufficient period to improve their products, HAS ADOPTED THIS DIRECTIVE: Article 1 For the purposes of this Directive, "motorcycle" means any two-wheeled vehicle, with or without a side-car, fitted with an engine, intended for use on the road and having a maximum design speed of more than 50 km/h. Article 2 For the purposes of this Directive, "national type-approval" means the administrative procedure known as: - "agrÃ ©ation par type" and "aanneming" in Belgian law, - "standardtypegodkendelse" in Danish law, - "allgemeine Betriebserlaubnis" in German law, - "reception par type" in French law, - "type-approval" in Irish law, - "omologazione" or "approvazione del tipo" in Italian law, - "agrÃ ©ation" in Luxembourg law, - "typegoedkeuring" in Dutch law, - "type-approval" in United Kingdom law (1)OJ No C 40, 20.2.1975, p. 18. (2)OJ No C 125, 8.6.1976, p. 48. (3)OJ No C 204, 30.8 1976, p. 25. Article 3 1. At the request of a manufacturer or his authorized representative each Member State shall carry out the tests provided for in Annex I to check that a type of motorcycle complies with the harmonized requirements. No application in respect of any one type of motorcycle may be submitted to more than one Member State. When the tests have been completed, the Member State shall issue the sound level measurement certificate, hereinafter called "the certificate", using the model given in Annex II and specifying in particular whether or not the type of motorcycle complies with the harmonized requirements. 2. The Member State which issued the certificate attesting conformity of a type of motorcycle with the harmonized requirements shall take the necessary measures to verify, in so far as is necessary and if need be in cooperation with the competent authorities of the other Member States, that production models conform to the type for which this certificate was issued. Such verification shall be carried out by means of spot checks. Article 4 The competent authorities of each Member State shall send within one month to the competent authorities of the other Member States a copy of the certificates drawn up for each type of motorcycle which they have tested in accordance with this Directive. The applicant shall also be issued with a copy of the certificate. The other Member States shall treat the document as proof that the tests provided for by this Directive have been carried out and shall refrain from repeating the tests. Article 5 1. In those Member States where motorcycles or certain categories of motorcycles are subject to national type-approval, that approval shall be based on the harmonized technical requirements instead of the corresponding national requirements, if the manufacturer or his authorized representative so requests. 2. No Member State where motorcycles or certain categories of motorcycles are not subject to national type-approval may refuse the registration or prohibit the sale, entry into service or use of such motorcycles on the grounds that the harmonized technical requirements have been complied with instead of the corresponding national requirements. Article 6 1. The Member State which has issued the certificate attesting conformity of a type of motorcycle with the harmonized requirements shall take the necessary measures to ensure that it is informed of any modification of a part or characteristic referred to in 1.1 of Annex I. 2. If the State in question considers that such a modification does not require an amendment to the data taken into account in drawing up the certificate, the competent authorities of that State shall inform the manufacturer or his authorized representative thereof. 3. If, however, the State in question finds that a modification of this kind warrants fresh checks or fresh tests and that it is accordingly necessary to amend the existing certificate or complete a fresh certificate, the competent authorities of that State shall inform the manufacturer or the authorized agent thereof and shall, within one month of the date on which the new documents were drawn up, forward these documents and the frame number of the last motorcycle manufactured in conformity with the old certificate and, where appropriate, the frame number of the first motorcycle manufactured in conformity with the modified or new certificate to the competent authorities of the other Member States. Article 7 1. Member States shall put into force provisions needed in order to comply with this Directive before 1 October 1980 and shall forthwith inform the Commission thereof. However, during a period of 30 months from notification of this Directive, Member States may not refuse national type-approval and/or the registration, sale, entry into service or use of a type of motorcycle, the sound level of which complies with the national provisions in force at the time of notification of this Directive. 2. Member States shall ensure that the texts of the main provisions of national law which they adopt in the field covered by this Directive are communicated to the Commission. Article 8 Before 31 December 1984, the Council shall, on a proposal from the Commission, decide on a reduction in the maximum permissible sound levels provided for in Annex I to this Directive. Article 9 Any amendments necessary to adapt the requirements of the Annexes to technical progress shall be adopted in accordance with the procedure provided for in Article 13 of Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (1) as last amended by Directive 78/547/EEC (2). The maximum permissible sound levels may in no case be raised. However, this procedure shall only apply to point 2.1.1 of Annex I as from 1 July 1984. Article 10 This Directive is addressed to the Member States. Done at Brussels, 23 November 1978. For the Council The President J. ERTL (1)OJ No L 42, 23.2.19970, p. 1. (2)OJ No L 168, 26.6.1978, p. 39. ANNEX I DEFINITIONS, PERMISSIBLE SOUND LEVELS, EXHAUST SYSTEM 1. DEFINITIONS 1.1. Type of motorcycle as regards its sound level and exhaust system "Type of motorcycle as regards its sound level and exhaust system" means motorcycles which do not differ essentially as regards the following characteristics: 1.1.1. type of engine (two- or four-stroke, reciprocating piston engine or rotary-piston engine, number and capacity of cylinders, number and type of carburettors or injection system, arrangement of valves, maximum power and corresponding speed) ; for the application of this Directive, double the volume of the chamber should be considered as the cubic capacity of rotary-piston engines; 1.1.2. transmission system, in particular the number of gear ratios; 1.1.3. number, type and arrangement of exhaust systems. 1.2. Exhaust system "Exhaust system" means a complete set of components necessary to limit the noise caused by a motorcycle engine and its exhaust. 1.3. Exhaust systems of differing types "Exhaust systems of differing types" means systems which differ essentially as regards the following characteristics: 1.3.1. systems the components of which bear different factory or trade marks; 1.3.2. systems in which the characteristics of the materials forming any component are different or the components of which are of a different shape or size; 1.3.3. systems in which the operating principles of at least one component are different; 1.3.4. systems the components of which are in different combinations. 1.4. Component of an exhaust or intake silencer system "Component of an exhaust or intake silencer system" means one of the individual components which together form the exhaust system (such as exhaust pipes and tubes, the silencer proper) or the intake system (air filter). If the engine is equipped with an air filter and/or an intake noise absorber which is (are) indispensable for the purpose of complying with maximum permissible sound levels, the filter and/or the absorber shall be treated as components having the same importance as the exhaust system. 2. PERMISSIBLE SOUND LEVELS 2.1. Noise of the motorcycle in motion 2.1.1. Limits The sound level of the motorcycle, when measured under the conditions set out in 2.1.2 to 2.1.5 must not exceed the following limits: >PIC FILE= "T0013544"> 2.1.2. Measuring instruments 2.1.2.1. Acoustic measurements The apparatus used for measuring the noise level must be a precision sound-level meter of the type described in Publication 179 "Precision sound-level meters", second edition, of the International Electrotechnical Commission (IEC). Measurements shall be carried out using the "fast" response and the "A" weighting curve also described in that publication. At the beginning and end of each series of measurements the sound-level meter shall be calibrated according to the manufacturer's instructions with a suitable sound source (e.g. pistonphone). 2.1.2.2. Speed measurements Engine speed and motorcycle speed through the test area shall be determined to within ± 3 %. 2.1.3. Conditions of measurement 2.1.3.1. Condition of motorcycle During the measurements the motorcycle must be in running order (including coolant, oils, fuels, tools, spare wheel and rider). Before the measurements are made the motorcycle engine shall be brought to the normal operating temperature. If the motorcycle is fitted with fans with an automatic actuating mechanism, this system shall not be interfered with during the sound measurements. For motorcycles having more than one driven wheel, only the drive provided for normal road operation shall be used. Where a motorcycle is fitted with a side-car, this shall be removed for the purposes of the test. 2.1.3.2. Test site The test site must consist of a central acceleration section surrounded by a substantially flat test area. The acceleration section must be flat ; its surface must be dry and such that rolling noise remains low. On the test site the variations in the free sound field between the sound source at the centre of the acceleration section and the microphone must not exceed ± 1 dB. This condition shall be deemed to be met if there are no large objects which reflect sound, such as fences, rocks, bridges or buildings, within 50 m of the centre of the acceleration section. The surface of the site must be made of hard material such as concrete, asphalt or any other acoustically equivalent material within a minimum radius of 10 m around the centre of the acceleration section and be free of powdery snow, tall grass, loose soil or cinders. The microphone shall not be obstructed in any way which could affect the sound field, and no persons shall stand between the microphone and the sound source. The observer carrying out the measurements must so position himself as not to affect the readings of the measuring instrument. 2.1.3.3. Miscellaneous Measurements may not be taken in unfavourable meteorological conditions and in particular in gusting winds. For measurements, the A-weighted sound level of sound sources other than those of the motorcycle to be tested or of wind effects must be at least 10 dB(A) below the sound level produced by the motorcycle. A suitable windscreen may be fitted to the microphone provided that account is taken of its effect on the sensitivity and directional characteristics of the microphone. 2.1.4. Method of measurement 2.1.4.1. Nature and number of measurements The maximum sound level expressed in A-weighted decibels (dB) shall be measured as the motorcycle is driven between lines AA' and BB' (figure 1). The measurement shall be invalid if an abnormal discrepancy between the peak value and the general sound level is recorded. At least two measurements shall be taken on either side of the motorcycle. 2.1.4.2. Positioning of the microphone The microphone shall be located 7 75 m from the line of reference CC' (figure 1) of the track, 1 72 m above the level of the track. 2.1.4.3. Conditions of operation The motorcycle shall approach line AA' at an initial steady speed as specified in 2.1.4.3.1 and 2.1.4.3.2. When the front end of the motorcycle reaches the line AA' the throttle shall be opened as quickly as is possible in practice to the fully opened position. This position shall be maintained until the rear end of the motorcycle reaches line BB' ; the throttle shall then be returned as quickly as possible to the idle position. For all measurements the motorcycle shall be driven in a straight line over the acceleration section in such a way that the longitudinal median plane of the motorcycle is as close as possible to line CC'. 2.1.4.3.1. Use of the gearbox, if any If the motorcycle is fitted with a non-automatic gearbox with not more than four ratios, the second gear shall be engaged. If the motorcycle is fitted with a non-automatic gearbox with more than four ratios: - the third gear shall be engaged for motorcycles with a cubic capacity of not more than 350 cm3, - the second gear shall be engaged for motorcycles with a cubic capacity exceeding 350 cm3. If the motorcycle is fitted with an automatic gearbox with a selector, the selector shall be in the position immediately below the position corresponding to the maximum speed of the motorcycle. 2.1.4.3.2. Approach speed The motorcycle shall approach line AA' at a steady speed - of 50 km/h, the speed of rotation of the engine being between 50 and 75 % of the speed referred to in 2.4 of Annex II, or - of less than 50 km/h, the speed of rotation of the engine being equal to 75 % of the speed referred to in 2.4 of Annex II, or - of more than 50 km/h, the speed of rotation of the engine being equal to 50 % of the speed referred to in 2.4 of Annex II. 2.1.5. Results (test report) 2.1.5.1. The test report drawn up for the purpose of issuing the certificate referred to in Annex II shall indicate any circumstances and influences affecting the results of the measurements. 2.1.5.2. Readings, rounded off to the nearest decibel, shall be taken from the measuring instrument. Only those measurements whose variation in two consecutive tests on the same side of the motorcycle is less than or equal to 2 dB(A) may be used for the purpose of issuing the certificate referred to in Annex II. 2.1.5.3. To take account of inaccuracies in the measurements, the result of each measurement shall be arrived at by deducting 1 dB(A) from the meter reading. 2.1.5.4. If the four results of the measurements are less than or equal to the maximum permissible level for the category to which the motorcycle being tested belongs, the limit laid down in 2.1.1 shall be deemed as being complied with. If one of the four results exceeds the maximum permissible level by not more than 1 dB(A), a second series of four measurements shall be taken. In this case the limit laid down in 2.1.1 shall only be deemed as being complied with if the four new results are less than or equal to the maximum permissible level. In all other cases, the limit laid down in 2.1.1 shall be deemed as not being complied with. 2.2. Noise of the stationary motorcycle 2.2.1. Sound-pressure level in the immediate vicinity of the motorcycle Moreover, in order to facilitate subsequent noise checks of motorcycles in use, the sound-pressure level shall be measured in the immediate vicinity of the exhaust-system outlet (silencer) in accordance with the following requirements, the result of the measurement being entered in the test report drawn up for the purpose of issuing the certificate referred to in Annex II. 2.2.2. Measuring instruments A precision sound-level meter as defined in 2.1.2.1 shall be used. 2.2.3. Conditions of measurement 2.2.3.1. Condition of the motorcycle Before the measurements are made the motorcycle engine shall be brought to the normal operating temperature. If the motorcycle is fitted with fans with an automatic actuating mechanism, this system shall not be interfered with during the noise measurements. During the measurements the gearbox shall be in neutral gear. If it is impossible to disconnect the transmission, the driving wheel of the motorcycle must be allowed to rotate freely, for example by placing the vehicle on its centre stand. 2.2.3.2. Test site (Figure 2) Any area in which there are no significant acoustic disturbances may be used as at test site. Flat surfaces which are covered with concrete, asphalt or some other hard material and are highly reflective are especially suitable ; surfaces consisting of earth which has been tamped down must not be used. The test site shall be in the form of a rectangle whose sides are at least 3 m from the outer edge of the motorcycle (handlebars excluded). There must be no significant obstacles, e.g. persons other than the rider and the observer may not stand within this rectangle. The motorcycle shall be positioned within the said rectangle so that the microphone used for measurement is at least 1 m from any kerbstones. 2.2.3.3. Miscellaneous Readings of the measuring instrument caused by background noise and wind effects must be at least 10 dB(A) lower than the sound levels to be measured. A suitable windscreen may be fitted to the microphone provided that account is taken of its effect on the sensitivity of the microphone. 2.2.4. Method of measurement 2.2.4.1. Nature and number of measurements The maximum sound level expressed in A-weighted decibels (dB(A)) shall be measured during the period of operation laid down in 2.2.4.3. At least three measurements shall be taken at each measuring point. 2.2.4.2. Positioning of the microphone (Figure 2) The microphone shall be located level with the exhaust outlet or 0 72 m above the surface of the track, whichever is the highest. The microphone diaphragm must face towards the exhaust outlet and be located at a distance of 0 75 m from it. The axis of maximum sensitivity of the microphone must be parallel to the surface of the track at an angle of 45 ± 10 º to the vertical plane of the direction of the exhaust emissions. In relation to this vertical plane, the microphone shall be located on the side which gives the maximum possible distance between the microphone and the motorcycle contour (handlebars excluded). If the exhaust system has more than one outlet with a centre-to-centre distance of less than or equal to 0 73 m, the microphone shall be faced towards the outlet which is nearest the motorcycle (handlebars excluded) or towards the outlet which is higher above the surface of the track. If the centres of the outlets are more than 0 73 m apart, separate measurements shall be taken for each of them, the highest figure recorded being taken as the test value. 2.2.4.3. Operating conditions The engine speed shall be held steady at one of the following values: >PIC FILE= "T0013545"> When constant engine speed is reached, the throttle shall be returned swiftly to the idle position. The sound level shall be measured during a period of operation consisting of a brief maintenance of constant engine speed and throughout the deceleration period, the maximum deflection of the needle being taken as the test value. 2.2.5. Results (test report) 2.2.5.1. The test report drawn up for the purpose of issuing the certificate referred to in Annex II shall indicate all relevant data and particularly those used in measuring the sound of the stationary motorcycle. 2.2.5.2. Readings, rounded off to the nearest decibel, shall be taken from the measuring instrument. Only those measurements the variations in which do not exceed 2 dB(A) in three consecutive tests shall be used. 2.2.5.3. The highest of the three measurements shall constitute the test result. 3. EXHAUST SYSTEM (SILENCER) 3.1. If the motorcycle is fitted with a device designed to reduce the exhaust noise (silencer), the requirements of section 3 shall apply. If the inlet of the engine is fitted with an air filter and/or an intake-noise absorber which is (are) necessary in order to ensure compliance with the permissible sound level, the filter and/or absorber shall be considered to be part of the silencer, and the requirements of section 3 shall also apply to them. 3.2. A diagram of the exhaust system shall be appended to the certificate referred to in Annex II. 3.3. The silencer must be marked with a clearly legible and indelible reference to its make and type. 3.4. The use of fibrous absorbent material shall be permitted in the construction of silencers only if the following conditions are met: 3.4.1. the fibrous absorbent material may not be placed in those parts of the silencer through which the gases pass; 3.4.2. suitable devices must ensure that the fibrous absorbent material is kept in place for the whole time that the silencer is being used; 3.4.3. the fibrous absorbent material must be resistant to a temperature at least 20 % higher than the operating temperature which may occur in the region of the silencer where these fibrous absorbent materials are situated. >PIC FILE= "T0013546"> >PIC FILE= "T0013547">